Citation Nr: 0001650	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
injuries sustained from a fall, claimed as secondary to the 
service-connected bilateral knee disabilities.

2.  Entitlement to service connection for esophageal reflux 
disease.

3.  Entitlement to service connection for restricted lung 
disease.

4.  Entitlement to an evaluation in excess of 30 percent for 
total arthroplasty due to degenerative joint disease and 
synovitis of the left knee, status post lateral meniscectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1948 to September 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Houston, Texas 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

Several issues were raised by the veteran during the course 
of this appeal.  Some of the issues raised were resolved and 
are not in appellate status.  Other issues raised went 
unresolved, but were also not developed for appellate review 
at this time.  For clarification purposes, the following 
resolved and unresolved matters are noted.  

Initially, the Board notes that the veteran originally 
claimed entitlement to secondary service connection for 
residuals resulting from a fall from a ladder in October 
1989, to include injury to the spleen, fracture of the right 
pelvis, fracture of six ribs, punctured lung with 
pneumothorax, left cerebral contusion, and kidney contusion.  
In a July 1990 rating decision, and a January 1991 statement 
of the case, the RO denied all of the claims on a secondary 
basis, except for the claim for kidney contusion which was 
never addressed specifically.  The basis of the denial was 
that the veteran fell from the ladder due to nonservice-
connected peripheral vascular disease, and not due to his 
bilateral knee disabilities.  Thereafter, the veteran failed 
to perfect an appeal on these issues.  

Then, in January 1994, the veteran again raised the issue of 
entitlement to secondary service connection.  He raised the 
issue in a VA Form 9, for another claim.  Therein, he stated 
that he was entitled to residuals from the fall from the 
ladder because he fell due to his service-connected knee 
disabilities.  He submitted a private medical opinion in 
conjunction with his claim.  In an April 1994 rating 
decision, the RO denied the claims on a secondary basis, 
without specific mention of each residual disabilities; and, 
on a direct basis, denied claims for entitlement to service 
connection for esophageal reflux and restrictive lung disease 
which had been discussed in the private medical opinion.  The 
veteran filed a notice of disagreement in July 1994, and a 
statement of the case was issued in October 1994.  The 
veteran perfected his appeal in January 1995.  

The reason for the recap of the above procedural history is 
to say that the Board does not find that the veteran is 
prejudiced by the RO's failure to adjudicate the secondary 
service connection issue(s) on the basis of submission of new 
and material evidence.  That is, the RO should have the 
developed the claim as new and material because the claims 
for residuals of the fall had been finally denied by the RO 
in the July 1990 rating decision which went unappealed.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  However, the 
RO went too far in adjudicating the claim and did not cross 
this initial threshold of whether new and material evidence 
has been presented.  The Board, as is seen below, will not 
get to a discussion of the merits of this case, because new 
and material evidence has not been presented.  The issue is 
as stated on the title page of this decision.  

In a January 1994 statement, on VA Form 9, the veteran 
contended that his hospital bills should have been paid for 
by VA after his fall from a ladder.  In that regard, the 
Board in a July 1991 decision, denied the veteran entitlement 
to payment for or reimbursement of unauthorized medical 
expenses incurred by reason of treatment at Sid Peterson 
Hospital and at Methodist Hospital in October 1989.  One of 
the reasons for denial was that objective evidence did not 
indicate that the veteran's fall from a ladder was the result 
of his service-connected knee disabilities; and that the 
veteran had a history of a prior blackout.  The Board 
ultimately concluded that the requirements for reimbursement 
of or payment for unauthorized expenses had not been met.  In 
light of the veteran's continued contention on the matter, 
the issue is referred to the Agency of Original Jurisdiction 
for appropriate development.  

In a January 1994 statement, on VA Form 9, the veteran raised 
the issue of an increased rating, or pursuit of a compensable 
rating, for his service-connected bilateral flat foot 
disorder.  Service connection for bilateral pes planus has 
been in effect since August 1961, and a noncompensable 
evaluation is assigned.  As no further development was done 
on the veteran's request, the matter is referred to the RO 
for the appropriate development.

In January 1994, the veteran raised an issue, which had been 
previously denied for, entitlement to benefits under the 
provisions of 38 U.S.C. § 1151, based on VA hospitalization 
in April 1989.  Ultimately, by way of an April 1999 rating 
decision, compensation under 38 U.S.C. § 1151 for residuals 
of cerebrovascular accident was granted, and an evaluation of 
20 percent was established effective January 31, 1994.  The 
veteran was notified of the same.  Further commentary from 
the veteran in June 1999, shows a new contention for 
entitlement to disability compensation pursuant to 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.10(a), based upon his 
section-1151 residuals of a cerebral vascular accident.

In a November 16, 1994 rating decision, an increased rating 
for service-connected synovitis of the right knee was denied.  
On January 20, 1995, the veteran submitted a VA Form 9, and a 
VA Form 4138, wherein he made contentions on other issues and 
asked for a personal hearing, respectively.  On January 30, 
1995, the RO sent the veteran notice that his claim for 
increase for osetoarthritic change right knee (previously 
evaluated as synovitis right knee) was denied.  Thereafter, 
the Board can identify no notice of disagreement, even though 
the veteran testified regarding this issue at a personal 
hearing at the RO in August 1995.  Either of the two 
statements received by VA from the veteran in January 1995 
cannot be construed as a notice of disagreement, because they 
were received prior to the RO's notification to the veteran 
of the denial for increase.  The remainder of the procedural 
history is that in May 1996, the Hearing Officer denied the 
veteran's entitlement to increase and issued a decision.  
This issue was carried forward and included in a September 
1997 supplemental statement of the case (SSOC), and an April 
1999 SSOC, respectively.  

As there was no notice of disagreement conferring 
jurisdiction of this matter to the Board, based on the 
November 1994 rating decision, the matter is not in appellate 
status at this time.  See Swanson v. West, 12 Vet. App. 442 
(1999); Villeza v. Brown, 9 Vet. App. 353 (1996); Slater v. 
Brown, 9 Vet. App. 240, 244 (1996).  

The remaining history on entitlement to an increased rating 
for the right knee reveals that in May 1999, the veteran made 
further contentions regarding the right knee and a claim for 
convalescence.  In a June 1999 rating decision, an increased 
evaluation, from 10 to 30 percent, was granted after a 100 
percent temporary total disability rating was provided.  The 
disability was re-characterized as total right knee 
replacement.  In July 1999, the veteran was notified of the 
grant.  Neither the veteran nor his representative, in 
September 1999 and October 1999 statements, have disagreed 
with this rating determination; and the Board will not 
address the issue of an increased evaluation for the right 
knee on this appeal. 

In a December 1997 statement, the veteran claimed that he was 
unemployable.  In July 1999, the RO sent the veteran an 
application for Total Disability based on Individual 
Employability (TDIU), and informed the veteran to respond if 
he wished to further develop his claim.  As the RO has 
complied with the duty to inform expounded in 38 U.S.C.A. 
§ 5103 (West 1991), the Board will not take any further 
action at this time; nor does the Board see the veteran's 
request for TDIU as inextricably intertwined with the current 
increased rating issue on appeal, as his request has not yet 
developed into a claim for TDIU.  

In a June 1999 statement received from the veteran, he raised 
an issue regarding his power of attorney (POA).  Although the 
statement is somewhat unclear, it appears as though the 
veteran asked that any reference to "VA" representing him 
be removed from the record.  In response, the Board can only 
note that the veteran is currently represented by the 
Disabled American Veterans (DAV) service organization, and 
that a power of attorney showing the same is of record.  VA 
Form 21-22 was received on June 22, 1999 at the RO, and shows 
DAV as the current POA.  See 38 C.F.R. § 14.631 (1999).  
Accordingly, no further inquiry herein is necessary.  

It is noted that an issue of entitlement to an earlier 
effective for the veteran's left knee disability, while not 
listed on the title page, is discussed in the Remand which 
follows this decision. 

Finally, the Board notes that effective March 1, 1999, the 
United States Court of Appeals changed its name to the United 
States Court of Appeals for Veteran Claims (hereinafter "the 
Court).


FINDINGS OF FACT

1.  By decision dated in July 1990, and confirmed in October 
1990, the RO denied service connection for injuries resulting 
from a fall on October 1, 1989, claimed as secondary to the 
service-connected bilateral knee disabilities.  

2.  The veteran was notified of this decision and of his 
right to appeal by a letter dated in July 1990, but a timely 
appeal was not received.

3.  The evidence added to the record since that determination 
includes private and VA medical records, and private medical 
opinions.  This information is either cumulative or 
redundant; or it does not bear directly and substantially 
upon the subject matter now under consideration, and, when 
considered with all of the evidence of record, it has no 
significant effect upon the facts previously considered.  

4.  Competent evidence that the veteran had esophageal reflux 
disease in service, and that he currently has the residuals 
thereof, has not been submitted. 

5.  Competent evidence that the veteran had restricted lung 
disease in service, and that he currently has the residuals 
thereof, has not been submitted. 

6.  The veteran's left knee disability is manifested 
primarily by complaints of pain, objective observation of 
severe pain and difficulty in ambulation, and instability and 
atrophy of a prosthetic knee. 


CONCLUSIONS OF LAW

1.  The decision of the RO in July 1990 which denied service 
connection for residuals of a fall, claimed as secondary to 
service-connected disability, is final.  38 U.S.C.A. §§ 5107, 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103 (1999).

2.  The evidence received since the July 1990 rating decision 
is not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  Service connection for esophageal reflux disease is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

4.  Service connection for restricted lung disease is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991).  

5.  The criteria for an evaluation of 60 percent for total 
arthroplasty due to degenerative joint disease and synovitis 
of the left knee, status post lateral meniscectomy ability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will first state the facts pertinent and common to 
the claims for finality and service connection, and then 
discuss the law and analysis for those issues; followed by a 
discussion of the facts, law and analysis pertinent to the 
claim for increased rating.


Factual Background

Service medical records reveal that the veteran was evaluated 
as normal in pertinent part at his enlistment examination in 
December 1948.  That is, the veteran's lungs, vascular 
system, spine and extremities, bones, joints, and muscles, 
and all other systems were noted as being normal.  A chest x-
ray was done in February 1949, to rule out pneumonia.  The x-
ray revealed that there was no evidence of an active 
pulmonary infiltration or any other intrathoracic 
abnormality.  The veteran was hospitalized with rubella in 
February 1949, and it was cured upon his hospital discharge.  
In July 1951, the diagnosis was gastroenteritis, acute, cause 
unknown.  He was treated with medication and bed rest.  In 
February 1952, the veteran was hospitalized for a hernia, 
and, in relevant part, a chest x-ray taken at that time was 
clear.  Upon discharge examination in August 1952.

In August 1956, the veteran underwent a VA examination.  
Chest x-rays at that time showed that apices and parenchyma 
were clear, and that there was no evidence of pulmonary 
pathology.  Knee x-rays showed that joint surfaces were 
smooth and showed normal separation.  There was no evidence 
of pathological change. 

April 1986 VA outpatient treatment records show that the 
veteran complained of falling on his right side from a 
stepladder on April 2, 1986.  The problem was listed as 
contusion of the chest.  It was observed that the veteran had 
tenderness on the rib cage.  The diagnosis was contusion of 
the right chest; and no treatment was needed.  April 1986 VA 
chest and right rib series x-rays showed that the 
cardiothoracic ratio was normal and that the lungs were 
clear.  It was stated that "there is no pneumothorax" and 
that there were no rib fractures observed.  

An August 1986 VA treatment record revealed that the 
veteran's legs gave way and he fell with his knees under him 
with the right foot getting most of his weight.  The 
diagnosis was muscular spasm, and peripheral vascular 
disease.  September 1986 VA x-rays of the bilateral knees 
shows that in each knee there were moderate degenerative 
joint changes with slight narrowing of the medial joint space 
and with some marginal osteophyte formation.  Those changes 
involved the patellofemoral joints also, and there was no 
appreciable varus or valgus deformity.  

In November 1986, the veteran was hospitalized at VA for 
abdominal pain.  He presented with a one day history of 
right-sided abdominal pain.  The veteran stated that the pain 
was similar to episode of bruised right side encountered 
earlier that year.  During the physical examination, marked 
tenderness was noted at the right epigastrium with guarding, 
and questionable rebound.  The veteran underwent abdominal 
sonogram demonstrating no gallstones, and decida scan was 
also normal.  Computerized tomography scan was unremarkable.  
On the second hospital day the abdominal pain had resolved.  
The veteran had no symptoms of nausea or vomiting.  

A July 1987 VA chest x-ray showed upper lobes were 
disproportionately hyperated.  Markings in the lung bases 
were compressed and crowded, probably due to the 
overdistention of the upper lobes.  There was nothing in 
either lung field that might indicate pneumonic infiltrative 
or consolidative disease.  There was no tumor masses.  
Minimal degenerative changes in the dorsovertebral column.  
There was no cardiomegaly.  There was slight widening of the 
aortic arch.  

At a September 1987 VA orthopedic examination, the diagnosis 
was history bilateral knee injury; post-operative status 
arthrotomy left knee with residual apparent degenerative 
bilateral joint disease and decreased range of motion as 
noted. 

From April 1989 to May 1989, the veteran was hospitalized at 
VA for subclavian steal syndrome.  During his treatment 
course the veteran underwent a cerebral angiogram.  The 
veteran presented with a systolic blood pressure difference 
in the upper extremities and he also had several episodes of 
dizziness and disorientation.  Considerable degenerative 
changes were shown in each knee by x-ray of September 8, 
1989. 

October 1989 private hospital records show that the veteran 
was hospitalized at Sid Peterson Hospital on October 1, 1989.  
He arrived code 3 by emergency medical services with obvious 
trauma but details of history were not known (he was alone 
and did not recall what happened).  The initial medical 
report indicated diagnoses were multiple left ribs fracture, 
pulmonary contusion, head injury, and hypotension.   In 
section II of one of the medical reports, further history 
revealed that that the emergency medical services were 
requested for a fall; that the veteran was found lying on his 
left side conscious, but confused; he denied a fall, and was 
extremely uncooperative, slightly combative; and (ems) was 
unable to determine the exact nature of the injury.  X-rays 
of the lumbar spine and cervical spine revealed no evidence 
of an acute fracture.  Chest x-rays revealed subcutaneous 
emphysema on the left side; fractures of the posterior 4th, 
5th, 6th, 7th, 8th and 9th ribs were noted; and the lateral 5th 
rib was also fractured.  X-rays of the pelvis revealed the 
fracture of the superior pubic ramus on the right side, and 
that a second fracture line was not identified at that time 
but one was certainly felt to be present.  A computerized 
tomography scan of the brain was down and the impression was 
subarachnoid hemorrhage left parietal area.  

From October 2, 1989 to October 11, 1989, the veteran was 
privately hospitalized at the Methodist Hospital.  He had 
been transferred from Sid Peterson Hospital after he was 
found in his driveway having fallen off of a ladder.  He was 
unconscious for an undetermined period of time.  X-rays from 
the prior hospitalization revealed the presence of posterior 
rib fractures from T4 through T9, with a pneumothorax.  His 
hospital course at Methodist included evaluation which 
revealed a fracture of the spleen.  He underwent a 
splenectomy.  He was treated from a Pulmonary Medicine 
standpoint, and therein it was noted that his chest 
stabilized, and his chest tube was eventually removed 
approximately post admission.  A fracture of the pelvis was 
found, and the veteran was seen in orthopedic consultation.  
He gradually ambulated, and a repeat computerized tomography 
scan of the brain showed no worsening of the small area of 
the left temporal and parietal contusion.  The final 
discharge diagnoses were left cerebral contusion, ruptured 
spleen; posterior rib fractures, T4 through T9 on the left, 
with pneumothorax; and right pelvic fracture.  

In November 3, 1989 x-rays, a view of the pelvis showed no 
evidence of any recent injury.  There was some ossification 
around the inferior aspect of the right pubic ramus, which 
may have represented the site of an old fracture.

From January 22, 1990 to January 23, 1990, the veteran was 
hospitalized at VA for peripheral vascular disease, 
suspicious for coronary artery disease; and left knee 
degenerative joint disease.  His past medical history 
included the multiple trauma in October 1989. 

While seen in March 1990, in the Neurology department of VA 
for his left shoulder, by history, it was noted that he had 
injured his pelvis, ribs, spleen, skull, and other parts of 
his body during the fall from a ladder.  

In May 1990, the veteran submitted a VA Form 21-4176, Report 
of Accidental Injury, in support of his claim for 
compensation.  Therein the veteran stated that his knee 
collapsed while he was standing on a step ladder, and he fell 
to the asphalt on the driveway.  He stated that he was found 
within 10 minutes after the fall, unconscious, on his back 
with his legs twitching.  

In a July 1990 rating decision, the RO determined that 
service connection for claimed disabilities secondary to the 
service connected synovitis bilateral knees was denied, as 
the evidence did not show reasonable probability that the 
veteran fell from a ladder due to the knee condition.  The 
veteran was notified of the same in July 1990.  

In an October 1990 confirmed rating decision, the RO 
indicated that evidence did not change previous decisions 
showing moderate synovitis of the knees; so that evaluation 
remained at 10 percent disabling.  It was also confirmed that 
the veteran's multiple disabilities from fall of October 1, 
1989 were not secondary to bilateral synovitis of the knees.  

In a letter dated December 9, 1993, Richard F. Kiepfer , M.D. 
wrote a letter on the veteran's behalf, and stated therein 
that the veteran had significant symptoms of esophageal 
reflux, but no demonstration of this in his record.  Dr. 
Kiepfer recommended that the veteran undergo an upper GI 
(gastrointestinal) series.  He suggested a technique within 
the Radio Xenon lung scan, which he personally had developed, 
that could also demonstrate the extent of what he called the 
veteran's "residual restrictive lung disease."  

In a January 11, 1994 letter, Dr. Kiepfer summarized the 
veteran's medical history in chronological order, from 1951 
to 1989.  In several paragraphs therein, he highlighted that 
the veteran had a bilateral meniscectomy of the left knee in 
1973; a bilateral aorto-femoral bypass in 1979; a femora-
femoral bypass in 1985.  Dr. Kiepfer then went on to opine 
that in 1989, while climbing a ladder, the veteran's left 
knee "gave" and he fell from the ladder.  Dr. Kiepfer 
stated:  

As a result of that fall, caused by the injury to (or 
weakness secondary to vascular insufficiency of) his 
knee, he suffered a multiple rib fracture with flail 
chest, injury to the spleen which required splenectomy, 
and a cerebral hemorrhage.  As a result of the removal 
of the spleen, he suffers from a chronic splenic flexure 
syndrome; the rib injuries affected the diaphragm, 
causing gastric regurgitation.  

His mentation, while remaining adequate, has slowed 
within the last several years, (dating from his 
fall)...There is no history of evidence of a syncopal 
episode causing this fall, or syncopal episodes after 
recovery from the CVA, that might have lead to the fall...

Present working diagnoses are:  decreased sensation to 
touch and pin prick over the ulnar and medial areas of 
the left arm, decreased motion of the left knee, 
previously described decreased mentation, double vision, 
confirmed by industrial motor fields.  Splenic flexure 
syndrome, asymptomatic hiatus hernia, knee injuries as 
described, status post splenectomy, hematologic 
abnormalities, left pleural thickening probably 
associated with the rib trauma...

In my opinion, all of the above injuries are the result 
of injury to the knees, caused by combat injuries.  Note 
that he has had a prosthesis in his left knee inserted 
in 1990, shortly after his fall, suggesting that the 
injury of his left knee had become more severe before, 
about, or during the fall, and making it more likely 
that the fall was a result of the knee injury.  Again, 
in my opinion this connection makes each and every one 
of his above described disabilities service connected.  
With respect to the left knee, the prosthesis has 
loosened.  Ultimately, replacement or refixation of that 
prosthesis will become necessary....

It is therefore my conclusion that each and every one of 
(the veteran's) impairments are service connected....

On July 15, 1994, Dr. Kiepfer  submitted the same letter 
under separate cover and date.

In August 1995, the veteran testified at a personal hearing 
before the RO.  His physician, Dr. Kiepfer , also testified 
on his behalf.  Dr. Kiepfer testified that his findings were 
the left knee was not stable.  The representative stated that 
VA had associated some vascular complications as a conclusion 
or possibility for the fall of October 1, 1989 rather than 
the service-connected left knee giving out.  The 
representative asked Dr. Kiepfer what his medical opinion 
was.  Dr. Kiepfer said, when referring to an April 1989 
cerebral angiogram as radiogenic evidence of subclavian "---
," that when the vertebral vascular system was involved, 
symptoms reflected brain stem dysfunction, confusion, 
vertigo, dizziness, binocular blindness with double vision, 
unilateral or more often bilateral weakness and sensory 
changes of the extremities may be present; and that drop 
attacks, falling without loss of consciousness, may result 
from bilateral leg weakness.  Dr. Kiepfer went on to talk 
about the subclavian reference, and explained how the brain 
got its blood supply...and that this documented condition tells 
what caused the fall.  He concluded that the veteran had a 
non vascular, or "he had a vascular incident caused by the 
know evidence of subclavian---."  When asked how this 
related to service-connected disabilities, the doctor said 
that it related to the service-connected disability, in the 
weakness of the legs...in that the veteran was unable to lock 
his legs and lean forward on the ladder and hang on.  

In a December 1996 chest x-ray, taken during a VA 
hospitalization, there were multiple old left rib fractures.  
There was tenting of the left hemidiaphragm but there was no 
evidence of pneumonic process.  

In December 1996, the veteran was hospitalized and admitted 
to the vascular surgery service for work-up for possible 
elective surgery for his abdominal aortic aneurysm.  It was 
noted that the veteran was 255 pounds upon admission.  
Included among the many admitting diagnoses was that of 
esophageal reflux.  


Finality 

Initially, the  Board notes that the United States Court of 
Appeals for the Federal Circuit has held that the Court erred 
in adopting the test articulated in Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Hodge v. West, 155 F.3d 1356, 1363-64 
(Fed. Cir. 1998).  In Colvin, the Court adopted the following 
test with respect to the nature of the evidence which would 
constitute "material" evidence for purposes of reopening of a 
previously denied claim:  "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome of the claim on the merits."  Colvin, 1 Vet. App. at 
174.  In light of the holding in Hodge, the Board will 
analyze the evidence submitted in the instant case according 
to the standard articulated in 38 C.F.R. § 3.156(a) (1999).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Next, it is noted that pursuant to 38 U.S.C.A. § 7105(c), a 
final decision by the RO may not thereafter be reopened and 
allowed.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a RO 
decision becomes final under section 7105(c), absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d. 1380, 1383 (Fed. Cir. 
1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In addition to the factual background provided for above, the 
following facts and procedural history are pertinent to this 
claim for new and material evidence.  

In October 1989, the veteran filed a claim for increase and 
to establish service connection for the removal of his 
spleen, for fractured pelvis and fracture of six ribs with a 
punctured lung, brain concussion, contusion of kidney and any 
other disabilities shown to be secondary to or the proximate 
result of his service-connected bilateral knee condition.  
The veteran stated that the injuries occurred when he fell 
while using a ladder on October 1, 1989.  He said that the 
fall was a direct result of his service-connected knee 
trouble.  

He submitted private hospital records showing his all of his 
emergency treatment and subsequent hospitalization at two 
private facilities from October 1989.  These records were 
recited above.  The veteran also submitted a VA Form 21-4176, 
Report of Accidental Injury, in support of his claim for 
compensation.  Therein the veteran stated that his knee 
collapsed while he was standing on a step ladder, and he fell 
to the asphalt on the driveway.  He stated that he was found 
within 10 minutes after the fall, unconscious, on his back 
with his legs twitching.  

In a July 1990 rating decision, the RO determined that 
service connection for claimed disabilities secondary to the 
service connected synovitis bilateral knees was denied, as 
the evidence did not show reasonable probability that the 
veteran fell from a ladder due to the knee condition.  The 
veteran was notified of the same in July 1990.  He did not 
thereafter appeal this decision.  In an October 
1990 confirmed rating decision, the RO indicated that the 
veteran's multiple disabilities from fall of October 1, 1989 
were not secondary to bilateral synovitis of the knees.  

The veteran submitted a medical opinion from his private 
physician, Dr. Kiepfer in the form of January 11, 1994 
letter.  As indicated above, Dr. Kiepfer opined that in 1989, 
while climbing a ladder, the veteran's left knee "gave" and 
he fell from the ladder. 

In an April 1994 rating decision, the RO denied service 
connection for esophageal reflux, and service connection for 
restrictive lung disease, as the service medical records were 
negative for treatment or evaluation of either of the 
conditions.  In this rating action, the RO also again denied 
service connection for injuries due to fall in 1989.  This 
denial was in direct response to Dr. Kiepfer's January 1994 
letter.  The RO maintained that the preponderance of the 
evidence showed that the fall was due to muscle spasms and 
peripheral vascular disease.  The Board has already 
discussed, in the introduction, the fact that the RO failed 
to adjudicate the claim at this juncture on the basis of new 
and material evidence.  

In the Board's review of this case on a new and material 
basis, the Board finds that the evidence submitted to reopen 
the claim is not new and material.  Remembering that pursuant 
to 38 U.S.C.A. § 7105(c), a final decision by the RO may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered unless new and 
material evidence is presented and secured, see 38 U.S.C.A. 
§ 5108; see also Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991), the crux of the matter here is that the veteran has 
submitted the same factual basis to reopen the claim.  

On October 1st 1989, the veteran reported to the emergency 
crew that he was alone at the time of the fall and that he 
did not recall what happened.  This contemporaneous statement 
by the veteran was recorded in the October 1989 hospital 
records from Sid Peterson Hospital.  The veteran was in 
obvious trauma as the emergency crew arrived, but he was 
confused, and at one point even denied the fall.  
Furthermore, the veteran was uncooperative and combative to 
the extent that the exact nature of his injuries were 
undeterminable.  When he was transferred to the Methodist 
Hospital on October 2nd, it was again stated that he was 
unconscious after the accident for an undetermined period of 
time.  It was not until May 1990, when the veteran filed an 
accidental injury report for compensation, that he provided 
any indication that his knees gave way and caused him to fall 
off of the ladder.  In the matter presently before the Board, 
the veteran is competent to provide lay statements as to the 
sequence of events that led to his fall from the ladder.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, the veteran's 
statements of the same were considered by the RO in 1990, and 
the veteran's statements are contrary to his contemporaneous 
memory at the time of the accident in October 1989.  At the 
time of the accident he said he did not know why he fell, and 
in his accidental report he said it was due to his knees.  
This evidence by the veteran, in light of the contrary lay 
evidence that was considered previously by the RO, is 
insufficient to provide a basis for reopening.  Cf. Evans v. 
Brown, 9 Vet. App. at 283 (citing Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Duran v. Brown, 7 Vet. App. 216, 
220 (1994) (Statements that are inherently false are 
insufficient for purposes of reopening a claim)).

As for Dr. Kiepfer, he is a medical professional who is 
competent to testify that the veteran's fall was caused by 
his knees giving way, as his opinion.  This evidence, as set 
forth in his statements, was not of record at the time the RO 
reviewed the claim in 1990.  However, Dr. Kiepfer was not an 
eyewitness to the scene of events that led to the veteran's 
fall.  Moreover, Dr. Kiepfer essentially repeated an oral 
history of events as provided by the veteran in his accident 
report and other treatment records reviewed by Dr. Kiepfer in 
conjunction with this claim; thereby indicating that he had 
no actual knowledge of how the veteran fell off of the 
ladder.  Therefore, any opinion regarding when and what 
actions or sequence of events caused the fall is outside the 
scope of his competence.  Cf. King v. Brown, 5 Vet. App. 19, 
21 (1993) (holding that the credibility of a statement may 
not be presumed when the fact asserted is beyond the 
competence of the person making the assertion).  But see 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that 
incompetent medical evidence cannot enjoy the presumption of 
truthfulness accorded by Justus, supra, as to determination 
of whether evidence is new and material for purposes of 
reopening a claim").  Accordingly, such evidence cannot serve 
as a basis for reopening.

The evidence submitted since the RO rendered its July 1990 
decision, when viewed in conjunction with the other evidence 
of record, does not tend to offer a competent opinion as to 
the reason for the veteran's fall; rather, it is merely 
cumulative and redundant, and has no significant effect upon 
the facts previously considered.  As such, it is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for injuries sustained from 
a fall in October 1989.  See 38 U.S.C.A. § 5108.

The Board views its discussion as sufficient to inform the 
veteran of the requirements necessary to complete his 
application to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).


Service Connection

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  The second and third Caluza elements can be 
satisfied under 38 C.F.R. 3.303(b) by (a) evidence that the 
condition was "noted" during service or during an 
applicable presumptive period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  38 
C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim must be presumed.  Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit at 
93.  Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Id.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1999).

Disability which is proximately due to or the result of  a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999).  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 7 Vet. App. 439, 
448 (1995); Reiber v. Brown, 7 Vet. App. 513 (1995).

Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, supra. 

The claims for entitlement to service connection for 
esophageal reflux and for restricted lung disease, 
respectively, were raised and adjudicated based on Dr. 
Kiepfer's statements and recommendations in his December 1993 
letter.  A review of the claims folder shows that the service 
medical records are negative for treatment or evaluation of 
either of these conditions.  Regarding esophageal reflux, the 
closest related ailment noted in service was an episode of 
gastroenteritis, and it was determined to have been an acute 
case.  Regarding restricted lung disease, chest x-rays in 
service showed clear when the veteran was hospitalized for 
other disorders.  

In sum, the veteran has not met the requisite second prong 
for well groundedness (evidence of in-service incurrence), so 
both the claims for entitlement to service connection,  for 
esophageal reflux and for restrictive lung disease, 
respectively, are not well grounded and cannot be allowed.

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claims, 
and what evidence would be necessary to make the claims well 
grounded.


Increased Rating

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The words "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(1999).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id.  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10.  In particular, disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the VA 
Schedule for Rating Disabilities to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as at least minimally compensable.  38 C.F.R. 
§§ 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Pertinent regulations provide that in every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31 (1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet. pp. 55, 58 (1994).  At the time of an initial rating, 
separate, or staged, ratings can be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Diagnostic Code 5055 for a knee replacement indicates that a 
100 percent rating applies for one year following 
implantation of the prosthesis.  Following the one-year 
period, a 60 percent rating applies if the replacement 
resulted in chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If the 
implantation results in intermediate degrees of residual 
weakness, pain, or limitation of motion, the disability is to 
be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  
A minimum rating of 30 percent applies to any knee 
replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).

Under Diagnostic Code 5256, ankylosis of the knee in full 
extension or in slight flexion between zero and 10 degrees 
warrants a 30 percent rating.  Ankylosis of the knee in 
flexion between 10 and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (1999).

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a 0 percent evaluation.  A 
10 percent evaluation requires that limitation be limited to 
10 degrees, and a 20 percent evaluation requires that 
limitation be limited to 15 degrees.  In addition, a 30 
percent evaluation requires that limitation be limited to 20 
degrees, and a 40 percent evaluation requires that limitation 
be limited to 30 degrees.  A 50 percent evaluation requires 
that limitation be limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (1999).

Under Diagnostic Code 5262, a 20 percent disability rating is 
provided for malunion of the tibia and fibula, with moderate 
knee or ankle disability.  Malunion of the tibia and fibula 
with marked knee or ankle disability warrants a 30 percent 
evaluation.  Nonunion of the tibia and fibula, with loose 
motion, requiring a brace, warrants a 40 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (1999).

Normal range of motion of the knee is 0 degrees of extension 
and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

With these regulations and the Court's precedent in mind, the 
Board provides the following history and evaluation of the 
present level of disability resulting from the veteran's 
service-connected left knee disability.  

In August 1956, the veteran underwent a VA examination.  Knee 
x-rays showed that joint surfaces were smooth and showed 
normal separation.  There was no evidence of pathological 
change.  At the special orthopedic examination, the veteran 
stated that he injured both knees when he fell into a 
concrete slick trench.  Examination of the left knee revealed 
no effusion, and there was no ligamentous instability.  There 
was full range of motion of the left knee without deformity, 
atrophy, crepitus, or any other positive orthopedic findings 
at that time.  

At an August 1961 VA orthopedic examination, the veteran 
continued to complain about problems with both knees.  The 
examiner noted that there were no symptoms referable to the 
knees, and the diagnosis was synovitis, both knees, 
recurrent, nonsymptomatic at that time.  In A September 1961 
rating decision, service connection was in effect for 
synovitis, knees, bilateral.  The corresponding rating was 
not indicated.

In June 1969, a VA clinical record shows that the veteran had 
instability of the left knee and that synovitis was minimal.  
In a June 1969 confirmed rating decision, it was noted that 
the service-connected disability of the veteran's knees 
continued to be 10 percent disabling.  

From June 1973 to July 1973, the veteran was hospitalized at 
VA where he underwent a left lateral meniscectomy.  The 
diagnoses were torn left lateral meniscus, and deep vein 
thrombophlebitis.  

March 1979 to November 1979 VA treatment records show the 
veteran's continued outpatient treatment for status post left 
lateral meniscectomy.  No significant abnormality of the left 
knee was shown on a March 1979 x-ray. The veteran underwent 
an aortobifemoral bypass (ABF) in March 1979.  In November 
1979, it was noted that the veteran presented with no 
bilateral knee pain for several years of duration, and no 
recent trauma.  There was no locking or effusion.  

In December 1979, the veteran underwent an orthopedic VA 
examination.  The diagnoses included left knee, history of 
recurrent synovitis and residual, postoperative lateral 
meniscectomy with internal derangement manifested by laxity 
of the medial collateral ligament, symptomatic, chronic.  
Confirmed rating decisions for evaluation of the knees were 
issued in February 1980, and April 1980, respectively.  

November 1985 VA outpatient treatment records show that the 
veteran had difficulty walking and complained of pain and 
edema in his left knee, in addition to other areas of the 
body.  Femoral insufficiency was noted.  Another November 
1985 note revealed weak left femoral pulse.  He was seen for 
follow-up in December 1985.  

In January 1986, the veteran was seen at VA for status post 
fem/fem bypass surgery in November 1985.  At that time it was 
also noted that the veteran had left knee numbness and 
tenderness.  

February 1986 VA treatment records show that the veteran was 
seen in orthopedics for complaints of the left knee status 
post meniscectomy in 1973.  He then had intermittent pain, 
and there was no locking or giving way.  The impression was 
probably degenerative joint disease.  February 1986 VA x-rays 
of the left knee revealed that there was moderate 
degenerative joint changes consisting mainly of marginal 
osteophyte formations on the patella and femoral articular 
surfaces.  Similar changes were present at the medial and 
lateral margins of the tibia.

March 1986 VA treatment records show that the veteran was 
seen for left knee pain.  The assessment was that there was 
mild arthritis of both knees, with the left being worse than 
the right.  

An August 1986 VA treatment record revealed that the 
veteran's legs gave way and he fell with his knees under him 
with the right foot getting most of his weight.  The 
diagnosis was muscular spasm, and peripheral vascular 
disease.  September 1986 VA x-rays of the bilateral knees 
shows that in each knee there were moderate degenerative 
joint changes with slight narrowing of the medial joint space 
and with some marginal osteophyte formation.  Those changes 
involved the patellofemoral joints also, and there was no 
appreciable varus or valgus deformity.  

In December 1986, degenerative joint disease of both knees 
with intermittent swelling was noted.  

August 1987 VA x-rays of the bilateral knees, showed an 
impression of moderate osteoarthritis of both knees.  

In September 1987, the veteran underwent VA orthopedic 
examination.  Lower extremity examination revealed that on 
the left side there was both a medial and lateral patellar 
incision.  Both knees were lax several degrees of coming to 
complete extension and both knees  had flexion to 
approximately 115 degrees.  The examiner stated "I am unable 
to detect any ligamentous instability on either side and the 
drawer signs were negative bilaterally.  The diagnosis was 
history bilateral knee injury; post-operative status 
arthrotomy left knee with residual apparent degenerative 
bilateral joint disease and decreased range of motion as 
noted.  A confirmed rating decision for the knees was issued 
in November 1987.  

In an April 1988 decision, the Board found that the veteran's 
service-connected synovitis of the knees was manifested by a 
left meniscectomy and painful motion on the right.  The 
conclusion and decision was that a combined 20 percent 
evaluation for synovitis of the knees with left lateral 
meniscectomy was warranted.  In May 1988, the RO implemented 
the Board's grant and assigned a 10 percent evaluation for 
synovitis, left knee, with left lateral meniscectomy; and a 
10 percent evaluation for synovitis, right knee.  

An August 1989 VA outpatient treatment record showed that the 
veteran was seen in the Orthopedic department for knee pain 
and shoulder pain.  A September 8, 1989 x-ray of the knees 
showed considerable degenerative changes in each knee.  On 
the left side there was particularly heavy marginal 
proliferative change on the lateral aspect of the joint and 
also involving the patellofemoral components.  

A November 3, 1989 VA x-ray of both knees showed that, in the 
left knee, there was rather severe degenerative change in the 
lateral compartment with heavy osteophyte formations at the 
lateral joint margins.  There was also speculation of the 
intercondylar spines of the tibia.  Mild degenerative change 
is present in the patellofemoral joint.  Similar findings 
were present in the right knee, but of slightly less severity 
than those on the left. 

January 3, 1990 VA treatment records showed an impression of 
degenerative joint disease of the left knee.  A January 3, 
1990 x-ray of the left knee showed some modest joint space 
narrowing and osteophyte formation within the compartments of 
the knee.  Findings were consistent with degenerative changes 
of the left knee.  

From January 22, 1990 to January 23, 1990, the veteran was 
hospitalized at VA for peripheral vascular disease, 
suspicious for coronary artery disease; and left knee 
degenerative joint disease.  The veteran complained of pain 
with walking and night pain.  

In February 1990, he was seen in the Orthopedic department 
for left knee degenerative joint disease.  From March 1990 to 
April 1990, the veteran was hospitalized at VA.  He underwent 
a left total knee arthroplasty.  The diagnoses were status 
post left total knee arthroplasty; osteoarthritis.  An April 
1990 x-ray of the left knee revealed left total knee 
replacement was visualized and appeared in anatomic 
alignment.  There was no evidence of loosening.  

In a July 1990 rating decision, the RO determined that 
service connection for claimed disabilities secondary to the 
service connected synovitis bilateral knees was denied, as 
the evidence did not show reasonable probability that the 
veteran fell from a ladder due to the knee condition.  The 
veteran was notified of the same in July 1990.  

In an October 1990 confirmed rating decision, the RO 
indicated that evidence did not change previous decisions 
showing moderate synovitis of the knees; so that evaluation 
remained at 10 percent disabling.  It was also confirmed that 
the veteran's multiple disabilities from fall of October 1, 
1989 were not secondary to bilateral synovitis of the knees.  

May 1992 VA treatment records show that the veteran had 
degenerative arthritis secondary to instability and 
synovitis.   

In a January 1993 rating decision, the RO granted a 
previously denied claim for service connection for 
degenerative joint disease of the knees as a proximate result 
of synovitis.  The RO concluded that a July 1990 rating 
action contained clear and unmistakable error in failing to 
grant service connection or degenerative joint disease of the 
left knee with total knee replacement as the evidence clearly 
showed that traumatic arthritis of the left knee was 
diagnosed during service and was the cause of the total 
replacement.  It was in this rating decision that the left 
knees disability evaluation was increased to 30 percent 
disabling, effective June 1, 1990, for "total arthroplasty 
due to degenerative joint disease, synovitis, left knee, 
status post lateral meniscectomy;" under diagnostic code 
5055.  The disability evaluation for synovitis of the right 
knee remained 10 percent disabling under Diagnostic Codes 
5020-5260.  

In November 1994, the veteran underwent a VA orthopedic 
examination of the joints.  It was noted by history that the 
veteran was 61 years of age, and that in 1951, when he was in 
Korea, he had jumped into a trench and injured his knees.  In 
the section for subjective complaints, it was noted that the 
veteran was a railroad employee and then he was self employed 
for a number of years.  His surgical procedures were noted, 
and it was noted that his primary symptoms at the time of 
examination were that of an instability involving his left 
knee, and there was also clicking which occasionally caused 
him pain and he had problems of progressive discomfort 
involving the right knee. 

Objectively, examination of the left knee showed a healed 
medial parapatellar incision from the distal thigh to past 
the tibiale tubercle.  The patellar was moveable.  The 
examiner wrote that he lacked several degrees of bringing the 
left knee to complete extension.  The knee had a maximum 
flexion of 90 degrees.  There was a considerable amount of 
instability laterally and also anteroposterior.  The medial 
side of the knee appeared to be relatively stable.  He had no 
evidence of thigh atrophy, measuring 21-1/2 inches in 
circumference in the mid thigh area which was equal 
bilaterally.  Joint lines were hypertrophic and both equal at 
16-1/2 inches.  Examination of the right knee showed nearly 0 
degrees extension and approximately 110 degrees of flexion.  
The medial and lateral ligaments were sound.  Cruciate 
ligaments were intact.  There was a considerable amount of 
osteoarthritic change noted.  The diagnoses were:  1.) 
postoperative status meniscectomy, left knee, secondary to 
injury ultimately resulting in degenerative osteoarthritis 
requiring total knee replacement.  Presently showing 
anterolateral instability as noted; and 2.) progressive 
ostereoarthritic change, right knee.  

The corresponding x-ray of the left knee showed that multiple 
small calcific densities were seen in the posterior joint 
spaces consistent with synovial osteochondromatosis.  There 
was joint space narrowing and osteophyte formation consistent 
with degenerative joint disease.  No other bony abnormalities 
were noted.  

In a November 1994 rating decision, increased evaluation was 
denied for total arthroplasty due to degenerative joint 
disease and synovitis left knee status post lateral 
meniscectomy, currently evaluated 30 percent.  

In August 1995, the veteran testified at a personal hearing 
before the RO.  His physician, Dr. Kiepfer , also testified 
on his behalf.  He said that his left knee was extremely 
unstable and had been for the past 5 years, and that he had 
to be cautious when he walked.  He felt "wobbly," unstable, 
when he walked and it was as if he were walking on broken 
glass.  The veteran testified that he used Canadian crutches 
when he knew he was going to be on uneven surface.  He did 
not use the crutches around his home, but he used them daily.  

Dr. Kiepfer  testified that his findings were the left knee 
was not stable.  He said:

That with an implant, and the implant is basically super 
glue the bone to the implant holding that in place, then 
the prosthetic joint and then the lower end are super 
glued holding the ends of the prosthesis into cavities 
created for it in the tibia and fibula.  If a prosthetic 
knee is firmly seated in position and stable and seated 
in the correct position, it takes away the pain and 
instability.  From the fact that we could take (the 
veteran's) knee in the stretched out position, and then 
bend his leg from the knee both medially and laterally, 
the prosthesis is not longer firmly set in position.  
And this accounts for the instability and weakness and 
his never being sure where his leg will be when he sets 
it down.  

Dr. Kiepfer concluded that the prosthesis was obviously loose 
and that it was not properly fitting; and when asked if the 
veteran's symptomatology was equal to the criteria for a 60 
percent evaluation, he testified that the veteran certainly 
had atrophy and complaints of severe painful motion...and that 
he should go to a 60 percent evaluation.  

In a November 1995 VA x-ray, it was noted that the veteran 
was status post left total knee arthroplasty.  Alignment was 
satisfactory. 

From January 1996 to December 1996, the veteran was 
hospitalized several times for various reasons.  Noteworthy, 
is that an orthopedic consultation at that time showed 
complaints of severe pain in the left knee joint, difficulty 
in ambulation, and that x-rays apparently showed no evidence 
of loosening.  Examination of the knee showed range of motion 
of 0 to 90 degrees.  Ligaments were quite strong, and he had 
good ligament balance without significant laxity or wobbling 
of the knee.  There was no significant effusion.  There was 
some tenderness around the edges of the prosthesis, but that 
was minimal.  The examiner stated that the overall stability 
of the knee felt quite food, and that the alignment was 
excellent.  The diagnoses included status postoperative total 
knee replacement, left, with good result thus far without any 
apparent history of loosening of the cemented prosthetic 
components, and, that x-ray reports would be obtained for the 
inclusion in the evaluation.  

A January 1998 VA x-ray of the bilateral knees revealed that 
the left knee, status post total left knee joint prosthesis, 
showed no evidence of perihardware lucency.  Anatomic 
alignment was maintained without dislocation.  Multiple 
vascular calcifications were demonstrated.  

The Board has reviewed all of the evidence of record, and 
determines that the veteran is entitled to an evaluation of 
60 percent for his left knee disability, characterized as 
total arthroplasty due to degenerative joint disease and 
synovitis of the left knee, status post lateral meniscectomy.  

The Board notes that the veteran's complaints, to include 
chronic left knee pain, have been objectively indicated in 
the veteran's VA treatment and hospital records over several 
years duration; and have been objectively observed by his 
private physician, Dr. Kiepfer, who specifically testified in 
August 1995 at the veteran's personal hearing, that the 
veteran's prosthetic knee had instability, weakness, and that 
there was "severe" painful motion.  Such symptoms, the 
complaints of which the Board finds credible, must be 
considered in the assignment of the appropriate evaluation.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, 8 Vet. App. at 
202, 206-7.

With that in mind, the Board finds the veteran's current 
complaints of left knee symptomatology to be representative 
of "severe painful motion" so as to warrant a 60 percent 
evaluation under the Rating Schedule.  The veteran is clearly 
unable to engage in many active pursuits which are not 
initially hampered by his service-connected left knee 
disability, and, he uses crutches on a daily basis.  The 
Board finds therefore that, together, the veteran's 
subjective complaints, and the corresponding objective 
opinions and evidence of record show that his condition is 
manifested by severe painful motion of the left knee.  
Accordingly, an increased evaluation is warranted.  


ORDER

New and material evidence having not been submitted to reopen 
the claim, service connection for injuries sustained from a 
fall, claimed as secondary to the service-connected bilateral 
knee disabilities, is denied.  

Entitlement to service connection for esophageal reflux 
disease is denied.

Entitlement to service connection for restricted lung disease 
is denied. 

A 60 percent evaluation for total arthroplasty due to 
degenerative joint disease and synovitis of the left knee, 
status post lateral meniscectomy, is granted, subject to the 
regulations pertinent to the disbursement of monetary funds.




REMAND

In accordance with 38 C.F.R. § 19.9 (1999), if correction of 
a procedural defect is essential for a proper appellate 
decision, a remand to the agency of original jurisdiction, 
specifying the action to be undertaken, is required.  

In a January 1994 statement, on VA Form 9, the veteran stated 
that the effective date for the 30 percent increased rating 
for his left knee should have "gone back to...the time that 
the 20 percent evaluation was assigned."  

Procedural history reveals that in an April 1988 decision, 
the Board granted a combined 20 percent evaluation for 
synovitis of the knees.  The Board's decision was implemented 
in a May 1988 rating decision, wherein the RO assigned a 
10 percent evaluation for synovitis of the right knee, 
effective February 3, 1987; and let remain an already 
existing 10 percent evaluation for synovitis of the left 
knee, with left lateral meniscectomy, effective September 1, 
1973; to result in a combined evaluation of 20 percent for 
bilateral knees.  

In March 1990, the veteran had a left knee replacement.  In 
April 1990, the veteran asked for additional compensation for 
the left knee disability.  In a July 1990 rating decision, 
the RO determined that service connection was not warranted 
for left total knee replacement as evidence showed that the 
replacement was due to degenerative arthritis of the knees 
and not due to service-connected disability.  In August 1990, 
the veteran submitted a notice of disagreement, and no 
further perfection of an appeal was undertaken by the veteran 
at that time.  

In June 1992, the veteran asserted claims regarding his left 
knee and the surgery performed on that knee.  In a January 
1993 rating decision, the RO decided that the rating decision 
of July 1990, and subsequent rating action contained a clear 
and unmistakable error in failing to grant service connection 
for degenerative joint disease of the left knee with total 
knee replacement, as the evidence clearly showed that 
traumatic arthritis of the left knee was diagnosed during 
service and was the cause of the total replacement.  The RO 
re-characterized the left knee disability to "total 
arthroplasty due to degenerative joint disease, synovitis, 
left knee, status post lateral meniscectomy," and assigned a 
30 percent rating effective June 1, 1991; after the 
expiration of a 100 percent temporary total disability 
rating.  

In January 1993, the veteran filed a notice of disagreement, 
wherein he specifically stated that a higher rating was 
warranted for the left knee disability.  A statement of the 
case was issued in March 1993.  In June 1993, the veteran was 
given a 60 day extension of time to perfect an appeal, 
pursuant to his request for the same.  Again, in his January 
1994 substantive appeal on VA Form 9, the veteran contended 
that the award of 30 percent for the left knee disability 
should have been given back to the time that the 20 percent 
award was assigned.  

The veteran's contention is that of entitlement to an earlier 
effective date.  The Board finds that the January 1994 VA 
Form 9 may be construed to be a timely notice of disagreement 
with the issue of earlier effective date.  See 38 C.F.R. 
§ 20.201 (1999).  In that regard, when presented with a 
timely notice of disagreement to which the RO has never 
responded by issuing an statement of the case, the proper 
course of action is to remand the matter in order for the 
execution of appropriate procedural compliance, specifically 
the issuance of a statement of the case.  See Fenderson v. 
West, 12 Vet. App.  119, 132 (citing Holland v. Gober, 
10 Vet. App. 433, 436 (1997) (per curiam order)); see also 
38 U.S.C. § 7105(d)(1) (1998) (stating that the agency of 
original jurisdiction (AOJ) "shall prepare a statement of 
the case:  (emphasis added) setting forth requisite contents 
thereof); 38 C.F.R. § 20.302(b), (c) (1999) (VA regulations 
regarding statement of the case).

The RO has not yet adjudicated the claim, and a statement of 
the case addressing the issue of entitlement to an effective 
has never been issued.  As such, according to the regulations 
and the Court, a remand for this action is necessary.  Id.; 
see also Manlincon v. West, 12 Vet. App. 238 (1999).  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should issue a statement of the 
case to the veteran and his 
representative addressing the issue of 
entitlement to an effective date prior to 
June 1, 1991, for a 30 percent evaluation 
for a service-connected left knee 
disability.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  
Thereafter, if an appeal has been 
perfected, this issue should be returned 
to the Board.

The veteran, who is the appellant in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 


